     Case: 4:20-cv-00007-DMB-JMV Doc #: 115 Filed: 07/07/20 1 of 2 PageID #: 5193


                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

MICHAEL AMOS, et al.                                                                 PLAINTIFFS

V.                                                                     NO. 4:20-CV-7-DMB-JMV

TOMMY TAYLOR, et al.                                                               DEFENDANTS


                                             ORDER

        During a February 3, 2020, hearing in this case, the Court directed the defendants to provide

to the Court for in camera inspection a list of all remedial measures undertaken at Parchman. The

Court stated that such documentation would be provided to the plaintiffs to the extent it

“implicate[s] any of the named plaintiffs.” The procedure for this release was memorialized in

the April 22, 2020, agreed protective order entered by the Court, which states that “[t]he Court will

release th[e] documentation, in whole or in part, to Plaintiffs to the extent the Court deems said

release appropriate.” Doc. #77 at 3. Given the ongoing nature of these submissions, the Court

has determined that the procedure for their submission should be, and is, modified as follows:

        1.     On the last Friday of every month, the defendants shall submit to the Court:

               a. Documentation of all remedial measures undertaken at Parchman since their

                   last submission.

               b. A list of the documents in paragraph 1(a), identified by bates number,

                   indisputably related to those areas where the named plaintiffs were housed since

                   February 3, 2019, and other areas to which the plaintiffs have had access.

               c. A list of the documents in paragraph 1(a), identified by bates number, believed

                   to relate only to areas where the named plaintiffs were not housed or did not

                   have access since February 3, 2019. Such list should identify the area to which

                   each document relates, along with a certification that no named plaintiffs were
Case: 4:20-cv-00007-DMB-JMV Doc #: 115 Filed: 07/07/20 2 of 2 PageID #: 5194


             housed or had access to such area.

   2.    On the last Friday of every month, the defendants shall submit to the plaintiffs:

         a. The documents identified in paragraph 1(b).

         b. The list identified in paragraph 1(c).

   3.    Within seven days of receiving the list identified in paragraph 1(c), the plaintiffs

         may submit to the Court and to the defendants objections to such list. Such

         objections should specifically identify why the allegedly irrelevant documents are

         discoverable.

   SO ORDERED, this 7th day of July, 2020.

                                               /s/Debra M. Brown
                                               UNITED STATES DISTRICT JUDGE




                                           2
